Citation Nr: 1018742	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability rating for left foot 
third sub metatarsal callosity and associated bone spur, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to 
September 1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating higher than 10 
percent for left foot third sub metatarsal callosity and 
associated bone spur (hereinafter, "left foot disability").

In September 2008 and September 2009, the Board remanded the 
claim to the RO for additional development.  


FINDING OF FACT

During the entire period on appeal, the Veteran's left foot 
disability most closely approximates moderate foot injury.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a left foot disability have not been met.  38 U.S.C.A. 
§§ 1155, 7105(c) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time periods where the Veteran's left foot 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are not warranted.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's left foot disability is rated under Diagnostic 
Code (DC) 5284.

DC 5284 provides ratings for residuals of other foot 
injuries.  Moderate foot injuries are rated 10 percent 
disabling; moderately severe foot injuries are rated 20 
percent disabling; and severe foot injuries are rated 30 
percent disabling.  A Note to DC 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2009).  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  
The Board must evaluate all evidence in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (2002); 38 C.F.R. §§ 4.2, 4.6.

Contentions and Recitation of Evidence

The Veteran argues that he is entitled to a disability rating 
in excess of 10 percent for his left foot disability.  

A VA medical treatment record dated in May 2005 noted that 
there were calluses on the Veteran's feet.  The Veteran was 
not interested in treatment for them at that time as they 
were not bothering him.  The Veteran submitted a lay 
statement in November 2005 signed by two other individuals 
that the Veteran walks with a limp on his left foot.

At a November 2005 VA examination, the Veteran described 
severe pain with weight bearing on his left foot after 
standing for an hour at work.  The Veteran is a cook at a 
casino and must stand on his feet for eight hours.  In order 
to alleviate the pain, the Veteran often everted the left 
foot to reduce the pain of the mid distal sole of the foot.  
The Veteran reported no pain when not weight bearing and no 
pain walking up or down stairs.  The Veteran cannot use the 
treadmill because pain increases too rapidly.  The Veteran 
reported pain preceding weakness, stiffness, fatigability or 
lack of endurance.  There is no stiffness, swelling, heat or 
redness.   The Veteran reported he wore foam insoles in his 
shoes, but did not use an arch support.  

Physical examination revealed normal posture and normal gait.  
The sole of the foot showed a bilateral equal linear callus 
along medial foot at bilateral first metatarsal, inferior to 
the metatarsal bones.  The left third metatarsal sole of foot 
contained a 1 centimeter hard elevated callus that caused 
pain with pressure applied.  There were no breaks in skin on 
the sole of feet.  Wear on heels was uneven.  Neurologic 
testing indicated intact sensation of all toes and the 
bilateral soles of feet.  Gait showed limping on left foot 
walking on toes.  Tandem gait was slow and equal weight 
bearing.  Range of motion showed plantar flexion baseline to 
50 degrees, with active and plantar flexion each to 70 
degrees from zero.  Dorsiflexion active and passive each was 
0 degrees from negative 50 degrees.  Alignment was 0 degrees 
left ankle in respect to tibia and fibula.  Inversion left 
foot was 30 degrees from zero.  Eversion left foot was 25 
degrees from 0.  There was no pain in any of the ranges of 
motion.  

The Veteran performed toe walking a distance of 30 feet.  
There was progressive limping on left foot with increased 
weight bearing on right foot.  There was increased pain 
during the test.  There was no pes planus and normal 
Achilles' tendon alignment.  There was no valgus or varus 
baseline and forefoot and mid foot alignment was normal.  
There was no hallux valgus, no hammertoes, high arch or claw 
foot.  X-rays showed no acute osseous injury.  Minimal 
degenerative changes were present at the superior aspect of 
the first proximal metatarsal.  Degenerative changes and 
accessory ossicles were present with no evidence of acute 
osseous trauma. 

The VA examiner diagnosed the Veteran with left foot third 
sub metatarsal callosity.  The examiner found moderate 
functional impairment.  The examiner indicated that the 
callus provoked increased pain during weight bearing.  The 
Veteran was instructed to submit to podiatry for podiatry 
care and a recommendation was made that he consider wearing 
arch supports in his shoes.  

VA treatment records from 2005 to 2009 show continued 
treatment for foot pain.  The Veteran was seen on a routine 
basis for lesion debridement with temporary improvement.  A 
March 2007 treatment record indicated the Veteran had a 
painful lesion without any decrease in pain with orthotics.  
It indicated new orthotics may be required.  An x-ray report 
of the left foot from June 2007 showed soft tissue swelling 
over the medial aspect of the foot.  A small bone spur is 
related to the proximal metatarsal, unchanged, and only seen 
in the lateral view.  There was no other significant 
abnormality noted.  Podiatry reports in September 2008 and 
July 2009 show complaint of a painful callosity of the left 
foot.  There was no evidence of edema, painful motion, 
crepitus or decreased sensation.  Pedal pulses were palpable 
and the Veteran was provided orthotic inserts with 
accommodation made for the 3rd metatarsal head.  

At a June 2009 VA examination, the examiner noted that the 
Veteran reported that his left foot bothers him after he 
stands or walks for more than thirty minutes.  The Veteran 
indicated that it happened daily and can last throughout the 
day, although resting helps.  When he walks, he has to walk 
on the lateral aspect of his foot and point it out to take 
pressure off the foot due to the pain.  The Veteran is a cook 
at a restaurant at a casino.  He must stand on the job eight 
hours and this bothers him, but he has not missed work.  He 
reports no pain walking up or down stairs.  The examiner 
noted no reported weakness, stiffness, swelling, heat, 
redness, fatigability, lack of endurance and no symptoms at 
rest.  There are no functional limitations on standing and 
walking.  He has some pain, but works through it.  The 
examiner found no objective evidence of painful motion, 
edema, instability or weakness.  There was tenderness under 
the 3rd metatarsal.  The examiner noted the Veteran had an 
abnormal gait - he walks on the lateral foot and everts it to 
take pressure off.  There is a painful callous under the 3rd 
metatarsal with no breakdown, or unusual shoe wear patter 
that would indicate abnormal weight bearing.  There were no 
skin or vascular changes and no hammertoes, high arch, claw 
foot or other deformity.  There was no flatfoot or hallux 
valgus.

The VA examiner looked at an x-ray that showed an 
unremarkable left foot, incomplete sesamoid view.  The 
examiner diagnosed the Veteran with hyperkatotic lesion 
submethead 3rd left foot (porokeratosis), with a history of 
compensatory tibialis anterior tendonitis.  The examiner 
stated the Veteran had mild residual functional impairments.  

VA treatment records from September 2009 to February 2010 
show continued treatment for a painful left foot.  The 
Veteran complained of painful callous under his left foot in 
September 2009.  There was no evidence of edema, erythema, 
varicosities or decreased sensation.  Pedal pulses were 
palpable.  A heel lift was added to the Veteran's orthotics.  
A November 2009 VA treatment record notes that the Veteran 
reported that all foot pain had resolved with only occasional 
discomfort at plantar callous.  A February 2010 VA treatment 
record noted that the Veteran reported that since getting his 
orthotics, the pain and the callus have resolved, and no 
calluses or ulcerations were noted on physical examination.  

Analysis

After reviewing the record, the Board finds that the 
Veteran's left foot disability does not approximate the 
criteria for a disability rating in excess of 10 percent 
prior during any period of the time on appeal.  

The Board finds that the Veteran's left foot disability more 
closely approximates moderate foot injury than moderately 
severe foot injury.  The Board notes that during the period 
on appeal, the Veteran's left foot disability has been 
productive of tenderness, pain, some limping, an abnormal 
gait at times and need to rest after long periods of standing 
or walking.  Although these symptoms reflect left foot 
disability approximating moderate foot injury, such foot 
symptoms do not approximate the severity level of moderately 
severe foot injury.  In this regard, the Board notes that the 
Veteran has not demonstrated evidence of edema, painful 
motion, crepitus, decreased sensation, instability or 
weakness.  The Veteran had no skin or vascular changes and no 
hammertoes, high arch, claw foot, pes planus or hallux 
valgus.  In addition, the November 2005 VA examiner found the 
Veteran with moderate functional impairment and the June 2009 
VA examiner found the Veteran had mild residual functional 
impairment.  The June 2009 examiner noted x-rays showed an 
unremarkable left foot.  The June 2009 examiner also noted 
that the Veteran had no functional limitations on standing 
and walking; he had some pain, but works through it.  

Treatment records from 2009 and 2010 show that the Veteran's 
foot pain and calluses improved with adjusted orthotics.  In 
fact, in February 2010, the Veteran reported that since 
getting his orthotics, the pain and the callus have resolved, 
and no calluses or ulcerations were noted on examination.  
Therefore, given all of the above, even considering the pain 
caused by the Veteran's disability, the Board does not find 
that such symptomatology over the course of the appeal period 
approximates the level of severity of "moderately severe" 
foot injury. 

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202, including whether there is a basis 
for assigning ratings in excess of 10 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  There is 
no question in this case that pain is a component of the 
Veteran's disabilities.  Nevertheless, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected left foot disability are 
contemplated in the 10 percent rating now being assigned.  
Neither the November 2005 or June 2009 VA examiners noted any 
additional limitation of motion resulting from repetitive 
motion; in fact, both examiners noted no objective evidence 
of painful motion.  Therefore, there is no indication that 
weakness, fatigability, incoordination or pain on movement of 
a joint causes functional loss greater than that contemplated 
by the 10 percent evaluation now being granted the Veteran.  
See 38 C.F.R. § 4.40; DeLuca, supra.

Accordingly, a rating for a left foot disability in excess of 
10 percent for the entire period on appeal is not warranted.  

Extraschedular rating 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2009).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected left foot disability.  Moreover, as discussed 
above, the schedular criteria for a higher rating has not 
been shown for the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his left foot disability during 
the period of time on appeal.  In addition, there is no 
indication in the record this left foot disability alone 
markedly interferes with his employment.  Although the Board 
notes that the Veteran's left foot disability appears to have 
somewhat limited his mobility at times, it also appears that 
any true functional impairment has been minimal, and the 
Veteran has not missed work.  In sum, there is no indication 
in the record that the average industrial impairment from his 
left foot disability alone would be in excess of that 
contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for an increased rating for his 
left foot disability by a letter in November 2005.  In a 
March 2006 letter, the Veteran was given the specific notice 
required by Dingess, supra.  Updated duty-to-assist letters 
was sent to the Veteran in October 2008 and October 2009.  
This was followed by a subsequent readjudication in February 
2010.  

The Board finds that despite any deficiency in providing 
notice the Veteran is not prejudiced in this matter.  He was 
given the diagnostic codes and rating criteria for disability 
in the rating decision, statement of the case and 
supplemental statements of the case.  This notification shows 
that that a reasonable person could be expected to understand 
what was needed to substantiate the claim.  Further, the 
Veteran has been represented by a Veteran's Service 
Organization during this appeal process and has had a 
meaningful opportunity to assist in development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described how 
the disability impacted his daily activities in his November 
2005 and June 2009 VA examinations.  Consequently, it is also 
demonstrated that he had actual knowledge of the specific 
rating criteria for the disability, and why higher ratings 
had not been assigned, as well as an opportunity to present 
evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given VA medical 
examinations in connection with the claim.  Statements from 
the Veteran, other individuals and his representatives are 
associated with the claims file.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by 
the Board's September 2008 and 2009 remands has been 
satisfactorily completed and substantially complied with.  
This includes development to obtain updated VA treatment 
records, provide updated notice and afford the Veteran a VA 
medical examination, as well as subsequent RO (AMC) 
readjudication of the claim following the development effort.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required.  Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  





ORDER

An increased rating for a left foot disability, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


